DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “for each frame of the frame rate”.  It is unclear what “each frame” is referring as there are multiple previous recitations of “frame” and “frames”.  Also, it is unclear what “of the frame rate” means in context with “for each frame”.
	Claims 6 and 7 depend on claim 5 and therefore are rejected.
	Claim 6 recites “for each frame of the frame rate”.  It is unclear what “each frame” is referring as there are multiple previous recitations of “frame” and “frames”.  Also, it is unclear what “of the frame rate” means in context with “for each frame”.
	Claim 7 depends on claim 6 and therefore is rejected.
Claim 8 recites the limitation "each frame".  There is insufficient antecedent basis for this limitation in the claim.
	Claims 9-13 depend on claim 8 and therefore are rejected.
Claim 14 recites the limitations "each frame" and “moving at selected frame rate”.  There is insufficient antecedent basis for these limitations in the claim.
	Claims 15-20 depend on claim 14 and therefore are rejected.
Claim 15 recites “for each frame of the frame rate”.  It is unclear what “each frame” is referring as there are multiple previous recitations of “frame” and “frames”.  
Also, it is unclear what “of the frame rate” means in context with “for each frame”.
	Claim 16 depends on claim 15 and therefore is rejected.
Claim 17 recites “for each frame of the frame rate”.  It is unclear what “each frame” is referring as there are multiple previous recitations of “frame” and “frames”.  Also, it is unclear what “of the frame rate” means in context with “for each frame”.
	Claim 18 depends on claim 17 and therefore is rejected.
Claim 18 recites “for each frame of the frame rate”.  It is unclear what “each frame” is referring as there are multiple previous recitations of “frame” and “frames”.  Also, it is unclear what “of the frame rate” means in context with “for each frame”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (U.S. Pub. No. 20100283868).
	Regarding claim 1, Clark discloses:
A method, comprising:
capturing a first plurality of images for a first frame of a plurality of frames that are moving at a selected frame rate, including adjusting a focal length of a variable focal length optical assembly for each of the first plurality of images (computer 610 causes lens 600 to focus at a first predetermined distance, say 8 m, in a stack, block 715, and then take a first image, block 720 and the first image is moved to memory 620, par. 92, and computer 610 causes lens 600 to focus at the second focal distance, say 11 m, in the stack, block 730, take a second image there, block 735, and move the second image to memory 615, par. 93, and computer 610 causing lens 600 to focus at each selected successive distance, say two more distances of 17 m and 36 m and to finally focus at the last distance, n, say infinity, in the stack, block 745, take the n.sup.th image, block 750, and move the n.sup.th image to memory 615, par. 94, where the first image, and all subsequent images, each constitute a single frame or picture which is in focus at the selected distance, par. 92, where in order to produce flicker-free motion pictures, images must be updated at a rate of at least 24 frames per second (FPS), and in order to produce a focus stack with two focal depths such as near and far, a frame rate of at least 48 FPS is required, par. 75, and where all images in the stack are processed and added to create a composite image, and the composite image motion picture frame and its associated sound are moved to output memory 620, block 760, where they are streamed to an external storage unit 655 such as a hard disk, film, tape, flash memory, and the like, and also to display 660 for viewing by the camera operator, par. 96, and where computer 610 can also instruct output terminus 625 to format the picture and sound information into any of the standard video and moving picture formats such as MPG, AVI, WMV, MOV, RAM, custom, etc, par. 96, and where with the stack operation complete, the operator can continue recording, block 765, whereupon control returns to block 715 where focus and capture of the images repeats, par. 97);
capturing a second plurality of images at different focal lengths for a second frame of the plurality of frames that are moving at the selected frame rate, including adjusting the focal length of the variable focal length optical assembly for each of the second plurality of images (capturing of the first image, second image, etc. to the n.sup.th image at the different focal lengths is repeated at a frame rate, see above and par. 76, 77, and 97);
capturing a third plurality of images at different focal lengths for a third frame of the plurality of frames that are moving at the selected frame rate, including adjusting the focal length of the variable focal length optical assembly for each of the third plurality of images (capturing of the first image, second image, etc. to the n.sup.th image at the different focal lengths is repeated at the frame rate, see above and par. 76, 77, and 97); and
storing the first plurality of images, the second plurality of images, and the third plurality of images to a nontransitory processor readable medium (first images are moved to memory 620, par. 92, second images are moved to memory 615, par. 93, n.sup.th images are moved to memory 615, par. 94, and image processing memory 615 and a composite memory 620 can be separate memories or partitions within a single memory, and memories 615 and 620 can be either a semiconductor memory or a hard disk memory, par. 70).
Regarding claim 2, Clark further discloses:
adjusting the focal length of the variable focal length optical assembly for each of the first plurality of images includes deforming one or more deformable elements of the variable focal length optical assembly between a plurality of positions corresponding to the focal length for each of the first plurality of images (lens 600 is a variable-focus lens that is actuable to selectable focal distances and has a 2-millisecond response time and can focus at a new distance faster than 125 times per second in order to meet the 125 FPS rate, where a lens is used that has a first fluid having a first index of refraction fills a lower chamber, a second fluid, immiscible with the first and having a different index of refraction from the first, fills an upper chamber, and piezoelectric actuator squeezes the first chamber, causing the interface between the two fluids to bulge by a predetermined amount and since the two fluids have different indices of refraction, a lens with controllable curvature is formed in the orifice, par. 77).
Regarding claim 4, Clark further discloses:
capturing a plurality of image channels at a plurality of different focal lengths concurrently, the plurality of image channels corresponding to images of the first plurality of images, the second plurality of images, and the third plurality of images depicting a scene at selected focal lengths (first image, second image, to n.sup.th image are captured for each frame of the motion pictures at the frame rate, par. 75-77 and 92-97);
displaying a first image channel of the plurality of image channels, including depicting the scene at a first focal length (camera operator alternately includes then excludes each zone in scene 1100, one-at-a-time by leaving zone the zone in the composite image, par. 123, where each zone is at different focal lengths, par. 118);
receiving viewer input data requesting a change in focal length (process of including and excluding a zone at a respective focal length is done via the camera operator, par. 123); and
displaying a second image channel of the plurality of image channels in response to the viewer input data, including depicting the scene at the second focal length (camera operator alternately includes then excludes each zone when viewing on the display, par. 123).
Regarding claim 5, Clark further discloses:
receiving an indication of a first focal length (process of including and excluding a zone at a respective focal length is done via the camera operator, par. 123); and
retrieving from the nontransitory processor-readable medium a fourth plurality of images at the first focal length for each frame of the frame rate (camera operator alternately includes then excludes each zone in scene 1100, one-at-a-time by leaving zone the zone in the composite image, par. 123, where each zone is at different focal lengths, par. 118).
Regarding claim 6, Clark further discloses:
receiving an indication of a second focal length (process of including and excluding a zone at a respective focal length is done via the camera operator, par. 123); and
retrieving from the nontransitory processor-readable medium a fifth plurality of images at the second focal length for each frame of the frame rate (camera operator alternately includes then excludes each zone in scene 1100, one-at-a-time by leaving zone the zone in the composite image, par. 123, where each zone is at different focal lengths, par. 118).
Regarding claim 7, Clark further discloses:
receiving an indication of a change in focal length between the first focal length and the second focal length (process of including and excluding a zone at a respective focal length is done via the camera operator, par. 123); and
retrieving from the nontransitory processor-readable medium a sixth plurality of images for the frame rate and the second focal length, the images of the sixth plurality of images stored at an increasing or decreasing offset from one another (camera operator alternately includes then excludes each zone in scene 1100, one-at-a-time by leaving zone the zone in the composite image, par. 123, where each zone is at different focal lengths and offset from each other by one zone, par. 118).
Regarding claim 8, see the rejection of claims 1 and 5.
Regarding claim 9, see the rejection of claims 8 and 6.
Regarding claim 10, see the rejection of claims 9 and 7.
Regarding claim 11, see the rejection of claim 10 and note that the limitations of claim 11 were shown.
Regarding claim 12, see the rejection of claims 8 and 2.
Regarding claim 13, see the rejection of claims 8 and 4.
Regarding claim 14, see the rejection of claims 1 and 4.
Regarding claim 15, see the rejection of claim 14 and note that the limitations of claim 15 were shown.
Regarding claim 16, see the rejection of claims 15 and 2.
Regarding claim 17, see the rejection of claims 14 and 5.
Regarding claim 18, see the rejection of claims 17 and 6.
Regarding claim 20, Clark further discloses:
receiving data that describes the viewer input that requests the change in focal length includes receiving data directly at a variable focal length optical assembly from a focal length controller (using a camera with len 600, a set of operator controls 635 permits the camera operator to at least vary the depth of field in the composite image, select regions of focus and non-focus within the composite image, select the number of images in a stack, to vary focus-stacking mathematical parameters, adjust the frame rate, and to turn the focus stacking capability of the camera ON and OFF. An image display 637 displays the image at preselected processing stages to the camera operator, par. 69 and 74).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Pub. No. 20100283868) in view of Kong et al. (U.S. Pub. No. 20120275031).
Regarding claim 3, note that Clark discloses in par. 77 that a piezoelectric actuator squeezes the first chamber, causing the interface between the two fluids to bulge by a predetermined amount.  Clark is silent with regards to deforming one or more deformable elements of the variable focus length optical assembly includes applying an electromagnetic force to each deformable element.  Kong discloses this in par. 33, 38-40, and 46 where a fluid pressure liquid lens uses an actuator configured with an electromagnetic device as a permanent magnet 200 and solenoid 220 and where current applied to the solenoid causes permanent magnet to apply fluid pressure and the applied fluid pressure changes the focal length by changing the curvature of a first elastic membrane.  As can be seen in par. 57 this is advantageous in that it is possible to embody a liquid lens having a high response speed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include deforming one or more deformable elements of the variable focus length optical assembly includes applying an electromagnetic force to each deformable element.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Pub. No. 20100283868).
Regarding claim 19, Clark is silent with regards to storing the plurality of images includes wirelessly transmitting data corresponding to the plurality of images from an image acquisition device to the nontransitory processor-readable medium.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include wirelessly transmitted image data from an image acquisition device to a remove nontransistory processor-readable medium.  This is advantageous in that a remote viewer can obtain images/motion video from a remote camera for viewing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include storing the plurality of images includes wirelessly transmitting data corresponding to the plurality of images from an image acquisition device to the nontransitory processor-readable medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697